DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 9/29/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1-3, 5-6 and 8-10 have been amended. 

Response to Arguments
The Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new grounds of rejection do not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-11 are newly rejected under 35 U.S.C. 112(b) due to words "the moving body" added to line 20 of amended claim 1.  Also, Kobayashi (JP 2003300013 A) is newly applied.
The Applicant’s argument that Kim fails to disclose that the vibration direction is orthogonal to the coil winding axis direction is not persuasive because this feature is not recited in the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 14, change “elastic support” to --  elastic supporting part  --;
In claims 2, , 5, 6, 8, 9, “the one or more vent holes” should be --  the plurality of vent holes  --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moving body" in line 20.  
Claims 3, 5, 6, 8, 9 and 10 recite “the one end surface portion”.
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2003300013 A).
As to claim 1, Kobayashi shows (FIG. 3) A vibration actuator (para[0022]), comprising: 
a fixing body including a hollow case 12 and a coil 9 disposed in the hollow case 12; 
a movable body 10 that includes a magnet 6 disposed inside the coil 9 in a radial direction of the coil 9, and is disposed to be freely movable in the hollow case 12 in a vibration direction AB orthogonal to the radial direction (coil 9 faces annular gap between yoke 5 and magnet 6 and it is implied that the magnet 6 would be radially inside the coil 9 when the vibrator 10 vibrates para[0018]); and 
an elastic supporting part 3,4 that supports the movable body 10 such that the movable body 10 is freely movable with respect to the fixing body in the hollow case 12 (para[0018]), wherein 
cooperation between the coil 9 and the magnet 6 causes the movable body 10 to vibrate with respect to the fixing body (para[0020],[0031]), 
the hollow case 12 includes opposite end surface portions 7,8 that are disposed to face each other at a distance from each other in the vibration direction AB of the movable body 10 (para[0023]), 
the opposite end surface portions 7,8 are positioned to limit a movement range of the elastic support 3,4 to prevent plastic deformation when a force exceeding a range of movement during normal reciprocating vibration is applied to the movable body 10, and restrict a movement range of the movable body 10 in the hollow case 12 (via the stops 7b,8b para[0023]),
the hollow case 12 includes a plurality of vent holes 7a,8a (para[0023]), and  
the plurality of vent holes 7a,8a are formed in each of the opposite end surface portions 7,8, in an area where the movable body 10 does not collide with the moving body when it moves due to impact (para[0020],[0023], the movable body 10 will not collide with itself).
As to claim 2/1, Kobayashi further shows (FIG. 3) the one or more vent holes 7a,8a are formed in a portion of each end surface portion of the opposite end surface portions 7,8, the portion overlapping with an outer circumferential portion of the elastic supporting part 3,4 in the vibration direction AB (the holes 7a,8a are spread across the end plates 7,8 including the recited portions overlapping).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A).
As to claim 1, Kato shows (FIG. 2):

    PNG
    media_image1.png
    437
    659
    media_image1.png
    Greyscale

A vibration actuator, comprising: 
a fixing body including a hollow case 7 and a coil 12a,12b disposed in the hollow case 7; 
a movable body 3 that includes a magnet 16 disposed inside the coil in a radial direction of the coil, and is disposed to be freely movable in the hollow case in a vibration direction X orthogonal to the radial direction; and 
an elastic supporting part 4 that supports the movable body 3 such that the movable body 3 is freely movable with respect to the fixing body in the hollow case 7, wherein 
cooperation between the coil 12a,12b and the magnet 16 causes the movable body to vibrate with respect to the fixing body (para[0019]), 
the hollow case 7 includes opposite end surface portions 7b,8 that are disposed to face each other at a distance from each other in the vibration direction X of the movable body 3,
the opposite end surface portions 7b,8 are positioned to limit a movement range of the elastic support 4 to prevent plastic deformation when a force exceeding a range of movement during normal reciprocating vibration is applied to the movable body 3, and restrict a movement range of the movable body 3 in the hollow case 7 (actuator vibrator 3 para[0015]; moving axis X para[0019]; lid 7b para[0017], partition plate 8 para[0016]).
Kato does not show:
the hollow case includes a plurality of vent holes, and 
the plurality of vent holes are formed in each of the opposite end surface portions in an area where the movable body does not collide with the moving body when it moves due to impact.
As to both bullets, Kobayashi shows (FIG. 3):
the hollow case 12 includes a plurality of vent holes 7a,8a (para[0023]), and  
the plurality of vent holes 7a,8a are formed in each of the opposite end surface portions 7,8, in an area where the movable body 10 does not collide with the moving body when it moves due to impact (para[0020],[0023], the movable body 10 will not collide with itself)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface portion 7b of Kato to have:
the hollow case 7 includes a plurality of vent holes 7a,8a (para[0023]), and  
the plurality of vent holes 7a,8a are formed in each of the opposite end surface portions 7b,8, in an area where the movable body 3 does not collide with the moving body when it moves due to impact
as taught by Kobayashi, for the advantageous benefit of air resistance in the vibration actuator is reduced so that the movable body 3 can move smoothly to reduce power consumption as taught by Kobayashi (para[0020]).
As to claim 4/1, Kato in view of Kobayashi was discussed above with respect to claim 1 and Kato further shows (FIG. 2 above):
the fixing body includes a coil holding part 13a,13b that is disposed to surround the movable body 3 and holds the coil 12a,12b, 
the coil holding part 13a,13b includes a coil protection wall portion 14 that is disposed inside the coil 12a,12b in the radial direction of the coil 12a,12b with a gap being interposed between the coil protection wall portion 14 and the magnet 16, the coil protection wall portion 14 inhibiting contact between the magnet and the coil 12a,12b, 
the elastic supporting part 4 includes at least two or more leaf springs 4a,4b installed between the coil holding part and the movable body 3 to sandwich the movable body 3 in the vibration direction X, and 
the at least two or more leaf springs 4a,4b support the movable body 3 such that, in a non-vibration state and in a vibration state of the movable body 3, the movable body 3 is freely movable in the vibration direction X without making contact with the coil holding part 13a,13b (para[0019]; the vibrator 3 reciprocates para[0021]; a gap between the magnet 16 and the stator is implied by the movement of the vibrator 3).
As to claim 11/1, Kato in view of Kobayashi was discussed above with respect to claim 1 and Kato further shows (FIG. 2) An electronic device, in which the vibration actuator according to claim 1 is mounted (in a device (para[0029]) with an electronic circuit para[0015]:6-7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Mikkelsen et al. (US 2014/0158788, hereinafter Mikkelsen).
As to claim 3/1, Kato in view of Kobayashi was discussed above with respect to claim 1 except for a total opening area of the one or more vent holes is 2% or more and 20% or less of a surface area of the one end surface portion of the opposite end surface portions.
Mikkelsen shows (FIG. 1) a total opening area of the one or more vent holes 120 is fifteen percent of a surface area of the housing 102 (para[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface portion 7b of Kato in view of Kobayashi to have a total opening area of the one or more vent holes 7a,8a is 2% or more and 20% or less of a surface area of the one end surface portion 7b of the opposite end surface portions as taught by Mikkelsen, for the advantageous benefit of permitting a desired amount of air to reach the ambient atmosphere as taught by Mikkelsen (para[0020]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Yokoyama et al. (US 4,719,883, hereinafter Yokoyama).
As to claim 5/1, Kato in view of Kobayashi was discussed above with respect to claim 1 except for the one or more vent holes are formed in the one end surface portion of the opposite end surface portions in a sectional labyrinth shape.
Yokoyama shows (FIG. 1 and 3) the vent hole 44 is formed in the at least one end surface portion 46 in a sectional labyrinth shape (col.2:39-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent holes 7a,8a of Kato in view of Kobayashi to have the one or more vent holes 7a,8a are formed in the one end surface portion of the opposite end surface portions in a sectional labyrinth shape as taught by Yokoyama, for the advantageous benefit of preventing the entry of foreign matter such as water or dust as taught by Yokoyama (col.2:39-51 and 62 to col.3:2).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Park (US 2004/0093684).
As to claim 6/1, Kato in view of Kobayashi was discussed above with respect to claim 1 except for the one or more vent holes are, at a surface of the one end surface portion of the opposite end surface portions which is situated on one side, covered with an air-permeable mesh-shaped cushioning member.
Park shows (FIG. 4) the vent holes 242 are covered with an air-permeable mesh-shaped cushioning member 245 (para [0058], the mesh 245 is capable of performing the claimed function of cushioning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent holes 7a,8a of Kato in view of Kobayashi to have the one or more vent holes 7a,8a are, at a surface of the one end surface portion of the opposite end surface portions which is situated on one side, covered with an air-permeable mesh-shaped cushioning member 245 as taught by Yokoyama, for the advantageous benefit of filtering out foreign substances contained in air passing through the one or more vent holes 67 as taught by Park (para[0058]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Park (US 2004/0093684) and Kim (KR 101418410 B1).
As to claim 7/6/1, Kato in view of Kobayashi and Park was discussed above with respect to claim 6 except for:
the surface situated on the at least one side is an inner surface of the hollow case, and 
the air-permeable mesh-shaped cushioning member has a function of absorbing an impact caused by the movable body moving in the hollow case to come into contact with the air-permeable mesh-shaped cushioning member.
Kim shows (FIG. 5):
the surface 65 situated on the at least one side is an inner surface of the hollow case 60, and 
the cushioning member 81 has a function of absorbing an impact caused by the movable body 21 moving in the hollow case 10 to come into contact with the cushioning member 81 (rubber 81 para[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent holes 7a,8a of Kato in view of Kobayashi and Park to have:
the surface situated on the at least one side is an inner surface of the hollow case 7, and 
the air-permeable mesh-shaped cushioning member 245 has a function of absorbing an impact caused by the movable body 3 moving in the hollow case 7 to come into contact with the air-permeable mesh-shaped cushioning member 245
as taught by Kim, for the advantageous benefit of buffering the impact of vertical movement of the movable body 3 to improve durability of the hollow case 7 as taught by Park (para[0059]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Banks (US 2005/0194387).
As to claim 8/1, Kato in view of Kobayashi was discussed above with respect to claim 1 except for the one end surface portion of the opposite end surface portions includes a rib surrounding the one or more vent holes.
Banks shows (FIG. 6) a ridge 32 surrounding cover holes 24 (para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent holes 7a,8a of Kato in view of Kobayashi to have the one end surface portion 7b of the opposite end surface portions includes a rib 32 surrounding the one or more vent holes 7a,8a as taught by Banks, for the advantageous benefit of preventing objects placed on the one end surface portion 7b from protruding into the one or more vent holes 7a,8a as taught by Banks (para[0036]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Hashiba et al. (US 2007/0108851, hereinafter Hashiba).
As to claim 9/1, Kato in view of Kobayashi was discussed above with respect to claim 1 except for
the one end surface portion of the opposite end surface portions includes a plurality of ribs disposed radially, and 
a plurality of the one or more vent holes are formed in the one end surface portion between the plurality of ribs.
Hashiba shows (FIG. 5):
the end surface portion 1 includes a plurality of ribs 1D disposed radially, and 
a plurality of the one or more vent holes 101 are formed in the one end surface portion 1 between the plurality of ribs 1D (para[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent holes 7a,8a of Kato in view of Kobayashi to have:
the one end surface portion 7b of the opposite end surface portions includes a plurality of ribs 1D disposed radially, and 
a plurality of the one or more vent holes 67 are formed in the one end surface portion 7b between the plurality of ribs 1D
as taught by Hashiba, for the advantageous benefit of improving the rigidity of the at least one end surface portion 7b as taught by Hashiba (para[0035]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013126299 A, of record) in view of Kobayashi (JP 2003300013 A) and Tarancioglu (US 2010/0229835).
As to claim 10/1, Kato in view of Kobayashi was discussed above with respect to claim 1 and Kato further shows (FIG. 2 above): 
the hollow case 7 includes a bottomed cylindrical case main body 7 including a bottom portion 7b and a cylindrical portion 7a, the bottom portion 7b being another end surface portion of the opposite end surface portions 7b,8, the cylindrical portion 7a being joined to the bottom portion 7b and surrounding the movable body 3 in the radial direction, and 
the one end surface portion 8 of the opposite end surface portions is a lid portion so as to close an opening portion of the cylindrical portion 7a of the bottomed cylindrical case main body 7.
Kato does not show the lid portion fixed by welding. 
Tarancioglu describes the cover 3 is welded to the housing 9 (para[0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface portion 8 of Kato in view of Kobayashi to have the lid portion fixed by welding as taught by Tarancioglu, for the advantageous benefit of forming a rigid block with the case main body 7 as taught by Tarancioglu (para[0087]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanaya et al. (US 20170328441 A1) shows an electromagnetic actuator; 
Kobayashi (JP 2003300013 A) shows (FIG. 3) a vibration motor with stops 7b,8b at both ends; and
Delano et al. (US 2015/0286256) shows a percentage area of vent holes in an electronic device for cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832